Citation Nr: 1016244	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-29 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for service connection for left ear hearing loss.

2.  Whether new and material evidence was received to reopen 
a claim for service connection for arthritis of the left 
knee.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for arthritis of the 
left knee.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for otitis media (also 
claimed as serous otitis).

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Judith A. Veres, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from June 1955 
to October 1976, including service in Vietnam from April 1968 
to May 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in January 2008 by the 
St. Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, reopened previously 
denied claims for service connection for left ear hearing 
loss and left knee arthritis and denied each claim on the 
merits, denied service connection for otitis media and a low 
back disorder, and denied entitlement a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).

In May 2008 the Veteran and his spouse testified at a hearing 
before RO personnel.  A transcript of that hearing is of 
record.

The Board observes that the August 2008 statement of the case 
(SOC) and March and April 2009 supplemental statements of the 
case (SSOC) include the issues of entitlement to higher 
ratings for chronic sinusitis with related headaches, chronic 
urticaria and idiopathic dermatographism, tinnitus, and right 
ear hearing loss.  At no time, however, has the Veteran or 
his agent expressed disagreement with the January 2008 rating 
decision that continued the previously assigned disability 
rating for each of those disabilities.  For example, in 
February 2008 the Veteran's agent submitted a notice of 
disagreement on the Veteran's behalf, indicating that he 
disagreed with the January 2008 RO decision that pertained to 
otitis media, a low back disorder, arthritis of the bilateral 
knees, a right shoulder disability, and left ear hearing 
loss.

During the May 2008 hearing before RO personnel, he expressed 
disagreement with the denial of a TDIU rating and testified 
about his skin disability, which is rated as 60 percent 
disabling, in conjunction with his claim that he is unable to 
work due to that disability.

In his September 2008 substantive appeal, his agent checked 
the box indicating that the Veteran wanted to appeal all of 
the issues listed on the SOC, which included the original 
claims for increased ratings that were described above.  
However, in the attached statement, she again indicated that 
the Veteran wished to "continue his appeal of the denial for 
chronic otitis media, hearing loss of left ear, right 
shoulder disability, degenerative changes of left knee, 
degenerative changes of low back, and entitlement to 
individual employability."  In a rating decision dated in 
March 2009, the RO granted his claims for service connection 
for right shoulder and right knee disabilities.  Finally, the 
issues that were certified on appeal in November 2008 and 
confirmed by a reviewer in June 2009 did not include any 
claims for increased disability ratings.  As a result, the 
Board finds that the issues on appeal are limited to those 
listed on the title page, consistent with the communications 
received from the Veteran's agent on his behalf. 

In December 2008 the Veteran raised the issue of entitlement 
to a rating in excess of 60 percent for chronic urticaria and 
idiopathic dermatographism.  He was provided with a VA skin 
diseases examination in February 2009 and the issue was 
addressed in a supplemental statement of the case dated in 
April 2009.  However, the issue was not addressed in an 
original rating decision.  The issue of entitlement to a 
higher rating for a skin disability is inextricably 
intertwined with the issue of entitlement to a TDIU rating on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Also, in correspondence received by the Board in 
February 2010, the Veteran indicated that his teeth were 
rotting and he needed to be 100 percent disabled to receive 
dental treatment.  He also indicated that in August 2009 he 
was diagnosed with myasthenia gravis and was hospitalized.  
The RO should clarify whether he is raising new claims for 
service connection for a dental disorder and/or myasthenia 
gravis.  These issues have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for otitis 
media and entitlement to a TDIU rating are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a March 2002 decision, the RO denied the Veteran's 
claim for service connection for left ear hearing loss.  A 
timely appeal was not submitted, and the decision became 
final.

3.  Evidence associated with the claims file since the March 
2002 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for left ear hearing loss, or raises a reasonable 
possibility of substantiating a claim for service connection 
for left ear hearing loss.

4.  The Veteran currently has left ear hearing loss to an 
extent recognized as a disability for VA purposes.

5.  Competent medical evidence of record does not reflect any 
complaint of left ear hearing loss for over 24 years after 
service, nor does it demonstrate that left ear hearing loss 
was manifested during active service, within the first post-
service year, or was developed as a result of an established 
event, injury, or disease during active service.

6.  In a September 2004 decision, the RO denied the Veteran's 
claim for service connection for left knee arthritis.  A 
timely appeal was not submitted, and the decision became 
final.

7.  Evidence associated with the claims file since the 
September 2004 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for left knee arthritis, or raises a 
reasonable possibility of substantiating a claim for service 
connection for left knee arthritis.

8.  Competent evidence of record does not reflect that left 
knee arthritis, diagnosed more than 15 years after separation 
from service, is the result of an event, injury, or disease 
incurred in service or within one year of separation from 
service.

9.  Competent evidence of record does not reflect that a low 
back disorder, diagnosed more than 31 years after separation 
from service as minimal degenerative changes of the lumbar 
spine, is the result of an event, injury, or disease incurred 
in service or within one year of separation from service.


CONCLUSIONS OF LAW

1.  The March 2002 RO decision that denied the claim for 
service connection for left ear hearing loss is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  As evidence received since the RO's March 2002 denial is 
new and material, the claim for service connection for left 
ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  The September 2004 RO decision that denied the claim for 
service connection for left knee arthritis is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

4.  As evidence received since the RO's September 2004 denial 
is new and material, the claim for service connection for 
left knee arthritis is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

5.  Left ear hearing loss was not incurred in or aggravated 
by military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be 
so presumed.  38 C.F.R. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2007).

6.  Left knee arthritis was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

7.  A low back disorder was not incurred in or aggravated by 
active military service, nor may arthritis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's application to reopen a claim for 
service connection for left knee arthritis and left ear 
hearing loss was received in August 2007.  His claim for 
entitlement to service connection for a low back disorder was 
received in September 2007.  Thereafter, he was notified of 
the general provisions of the VCAA by the RO in 
correspondence dated in October 2007.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist him in completing his claims, identified his duties 
in obtaining information and evidence to substantiate his 
claims, and provided other pertinent information regarding 
VCAA.  In addition, it notified him of how VA determines the 
disability rating and effective dated when a disability is 
found to be connected to service.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in April 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the October 2007 VCAA notice letter shows the RO 
identified the bases for the denials in the prior decisions 
and provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection for each claim that were 
found insufficient in the previous denials.  The Board finds 
the notice requirements pertinent to the issues on appeal 
addressed in this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, private treatment records, and 
VA treatment records have been obtained and associated with 
his claims file.  He has also been provided with VA general 
medical, audiological, ear diseases, and joints examinations 
to assess the current nature and etiology of his claimed 
disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

New and Material Evidence Claims

In a March 2002 decision, the RO denied the Veteran's claim 
for service connection for left ear hearing loss.  It was 
noted that the evidence showed no competent evidence of a 
left ear hearing loss disability for VA compensation purposes 
either in service treatment records or on VA audiological 
examination in February 2002.  

Evidence of record at the time of the March 2002 rating 
decision included service treatment records from 1955 to 
1976, a letter from the Social Security Administration 
notifying the Veteran that his retirement benefits would 
begin in January 2001, private treatment records from several 
medical providers dated from May 1980 to January 2000, VA 
treatment records dated from March to May 2001, and VA skin 
diseases and audiological examination reports dated in 
January and February 2002, respectively.

In a September 2004 decision, the RO denied the Veteran's 
claim for service connection for left knee arthritis.  It was 
noted that the evidence was negative for any left knee 
arthritis in service or within one year after discharge from 
service, and private treatment records first confirmed a left 
knee disability in 1992, approximately 15 years after 
separation.

Evidence of record at the time of the September 2004 rating 
decision included the evidence listed above in addition to a 
lay statement from W. F. dated in April 2004, additional 
private treatment records, and VA skin diseases and 
audiological examination reports dated in May and June 2004, 
respectively.

The Veteran attempted to reopen his claims for service 
connection for left ear hearing loss and left knee arthritis 
in August 2007.  This appeal arises from the RO's January 
2008 decision that reopened the claims for left ear hearing 
loss and left knee arthritis and denied each claim on the 
merits.  Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
for left ear hearing loss was the March 2002 RO decision; the 
last final denial of the claim for left knee arthritis was 
the September 2004 RO decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the March 2002 and 
September 2004 decisions includes statements from the Veteran 
and his representative, private treatment records dated from 
1992 to 2003; VA treatment records dated from 2004 to 
February 2009; a "buddy statement" received in September 
2007; VA general medical, ear disease, and audiological 
examination reports dated in November 2007; a November 2007 
statement from ATK or Federal Cartridge indicating that the 
Veteran, a former employee, could not be located in the 
system; VA skin diseases, joints, and ear disease examination 
reports dated in February 2009; and a VA medical opinion 
pertaining to a shoulder disability and a VA audiological 
examination report both dated in March 2009.

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
Further, the evidence is material.  The prior denial of 
service connection for left ear hearing loss was predicated 
on a lack of evidence of a current hearing loss disability.  
The November 2007 and March 2009 audiological examinations 
reflect that the Veteran now has a current left ear hearing 
loss disability.  This information is material in that it 
addresses the basis for the previous denial, namely medical 
evidence of a current hearing loss disability.  Thus, the 
claim must be reopened.

Similarly, the new evidence related to the claim for service 
connection for left knee arthritis is material because the 
November 2007 VA general medical examination report included 
an opinion that the current left knee disability was not 
related to service.  This information is material in that it 
addresses the basis for the previous denial, namely medical 
evidence relating to a relationship between a current left 
knee disability and left knee problems during service.  Thus, 
the claim must be reopened.

Service Connection - General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).  For the showing of chronic disease 
in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis or other 
organic diseases of the nervous system (sensorineural hearing 
loss), may be presumed to have been incurred in or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2009).

Service Connection - Factual Background and Analysis

Left Ear Hearing Loss

During service, the Veteran underwent hearing test in July 
1967 (Officer's Program), and again in November 1971 
(reenlistment physical examination).  On each occasion, left 
ear hearing was tested as 15/15, whispered voice.  Service 
treatment records were entirely silent for complaints, 
findings, or reference to any left ear hearing loss.  In 
September 1976, an audiometric examination was performed 
during a retirement physical examination.  The results were 
as follows:  

HERTZ

500
1000
2000
3000
4000
LEFT EAR
10
15
15
25
15

In a retirement report of medical history dated in September 
1976, the Veteran denied any ear trouble or hearing loss.

The Veteran's DD Form 214 reports (Separation from Service) 
listed his military occupational specialty as 
personnel/administrative chief.  Awarded medals included 
include the Navy Commendation Medal with Combat V and the 
Combat Action Ribbon, among others.

Post-service private treatment records from Health Partners 
dated from May 1980 to September 1995 contained many 
complaints and treatment for ear problems, but were silent 
for any complaints or findings related to any hearing loss.

Private treatment records from D. S., M.D., dated from 
September 1996 to October 1999 reflected treatment for otitis 
media and perforated tympanic membrane, but contained no 
complaints or findings related to any hearing loss.

The Veteran's original claim for service connection was 
received in April 2001.  He claimed that a skin disorder and 
right ear hearing loss were related to service.

In a VA audiological evaluation report dated in April 2001 
the Veteran described right ear hearing loss and tinnitus.  
Audiometric examination results for the left ear reflected a 
left ear hearing loss disability for VA compensation 
purposes.

In connection with the original service connection claim, the 
Veteran underwent a VA audiological examination in February 
2002 to determine the current level of hearing acuity.  He 
reported that he had a history of right ear problems that 
began in 1965 and multiple ear infections.  The results of 
the authorized audiometric evaluation for the left ear were 
as follows:

HERTZ
Ear
500
1000
2000
3000
4000
LEFT
25
15
20
25
35

Word recognition was reported as 96 percent in the left ear.  
Following the authorized audiometric evaluation, the examiner 
diagnosed word discrimination ability was within normal 
limits in the left ear; there was no diagnosis of any left 
ear hearing loss.  

In March 2002 the RO awarded service connection for right ear 
hearing loss and assigned an initial noncompensable rating 
and for tinnitus and assigned a 10 percent rating.

In correspondence received in May 2004, the Veteran stated 
that he had hearing loss and tinnitus in his ear all the 
time.  He described acoustic trauma from artillery firing 
during service in Vietnam.

A VA audiological examination report dated in June 2004 
pertained only to the Veteran's claim for an increased rating 
for right ear hearing loss.  Left ear hearing acuity was not 
tested.  In a VA otolaryngology consultation report dated in 
December 2004, the Veteran complained of increased hearing 
loss in his right ear, but did not describe any hearing 
problems in his left ear.

Results from a VA audiological consultation report dated in 
December 2004 and from a November 2007 VA audiological 
examination report, however, reflected left ear hearing loss 
for VA compensation purposes.

In May 2008 the Veteran and his spouse testified at a hearing 
before RO personnel; they did not provide testimony regarding 
his claimed left ear hearing loss disability.

A VA audiological examination report dated in March 2009 
continued to show a left ear hearing loss disability for VA 
compensation purposes.  The examiner reviewed the claims 
file, but did not provide a medical opinion about the 
etiology of the left ear hearing loss disability as none was 
requested.

The Board has considered the Veteran's contentions that his 
current left ear hearing loss is a result of noise exposure 
during active service, but finds that service connection for 
the left ear hearing loss is not warranted because there is 
no objective evidence suggesting a connection between his 
current disability and an injury or disease during service, 
nor is there any evidence to document any left ear hearing 
loss, or complaints of left ear hearing loss, for many years 
after service.  

The Board notes that the first documented evidence of hearing 
loss in April 2001 during a VA audiological evaluation was 
more than 24 years after the Veteran's discharge from service 
and that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992 ).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  In the present case, there is no persuasive lay 
evidence or competent medical evidence of a nexus between any 
in-service acoustic trauma and his current left ear hearing 
loss disability.  

In this regard, the Board acknowledges that the Veteran is 
competent to describe his perception of decreased hearing 
acuity of his left ear.  See 38 C.F.R. § 3.159(a)(2) (2009) 
(defining "competent lay evidence").  However, any 
suggestion that he has experienced or perceived left ear 
hearing loss since separation from service or since one year 
from separation is not credible because the many years after 
service in which he was treated extensively for right ear 
problems without once complaining of left ear hearing loss is 
competent and credible evidence against any finding of a 
continuity of symptomatology.  The complete lack of lay or 
medical evidence demonstrating a continuity of symptomatology 
related to any in-service acoustic trauma, along with the 
length of time between separation from service and the first 
objective evidence of a left ear hearing loss disability, 
weighs heavily against the claim.  See 38 C.F.R. § 3.303(b).

In addition, because there is no competent medical evidence 
or credible lay evidence of continuity of symptomatology 
related to the Veteran's current left ear hearing loss 
disability that was diagnosed 24 years after separation from 
service, the Board will not remand his claim to obtain a VA 
medical opinion regarding the etiology of his left ear 
hearing loss disability. The Board is directed to avoid 
remanding a claim that would not result in any additional 
benefit to the veteran. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided), McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (describing VA's duty to 
provide a VA medical examination and opinion).  Therefore, 
the Veteran's claim for service connection for left ear 
hearing loss must be denied.

For the foregoing reasons, the claim for service connection 
for left ear hearing loss must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of competent and persuasive evidence to 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Left Knee Arthritis

Service treatment records are entirely silent for any 
complaints, findings, or reference to any left knee problems.  
In a treatment note dated in September 1972, the Veteran 
complained of pain in his right knee since Saturday without 
history of trauma.  X-ray studies of the knee were reported 
as within normal limits but for mild degenerative changes.  
In a retirement report of medical history dated in September 
1976, he denied any lameness or "trick" or locked knee, and 
clinical findings of the lower extremities were reported as 
normal.

Post-service private treatment records from Health Partners 
dated from April 1992 to October 1992 showed that the Veteran 
injured his left knee in April 1992 and underwent a left knee 
arthroscopy in June 1992.  The preoperative diagnosis was 
left knee internal derangement; the postoperative diagnosis 
included osteoarthritis.  A preoperative history and physical 
report dated in September 1992 for right knee arthroscopy 
also documented that he had injured his left knee, which 
became acutely inflamed and uncomfortable, and that he 
elected to proceed with left knee arthroscopy in June 1992.

The Veteran's original claim for service connection for 
arthritis in his knees was received in April 2004; he 
reported that he had surgery on both knees.

In a lay statement dated in April 2004, W. F. reported that 
the Veteran's arthritis bothered him when they tried to 
exercise and walk at the mall together, adding that he had to 
stop after walking a block due to pain.  In correspondence 
received in May 2004, the Veteran also stated that he could 
only walk for a block before he needed to stop and rest.  He 
indicated that during military service, he had to walk 10 to 
26 miles a day carrying full combat gear.

The Veteran's application to reopen his claim for arthritis 
of the bilateral knees was received in August 2007.  He 
stated that he injured both knees while on active duty and 
lived with knee pain for many years before seeking medical 
treatment.

In a "buddy statement" received in September 2007, J. D. 
indicated that his memory was not good, but he recalled that 
the Veteran was on crutches around September 1969 following 
some type of injury.  In correspondence dated in September 
2007, the Veteran stated that in the fall of 1969 he slipped 
on the grass during a fitness test, landed hard on both 
knees, and received ace bandages for both knees and crutches 
to use.

In a VA general medical examination report dated in November 
2007, the examining physician indicated that he reviewed the 
claims folder prior to the examination.  The examiner noted 
that service treatment records showed that the Veteran 
experienced right knee problems in 1972 related to a sports 
injury with pain and swelling after long distance running; he 
was treated with a cold pack.  The Veteran indicated that he 
was fairly well until 1992 when he injured his right knee 
joint while lifting a very heavy TV box.  The examiner also 
observed that the Veteran was examined in June 1992 for 
severe left knee pain and was diagnosed with internal 
derangement; he had arthroscopic surgery in June 1992.  The 
Veteran stated that currently his left knee pain and fatigue 
was worse than his right knee disability.  The diagnosis 
included left knee chronic osteoarthritis status post 
arthroscopic surgical treatment in June 1992, currently with 
moderate functional impairment consistent with pain, fatigue, 
and reduction in range of motion.  The examiner opined that 
his [left] knee osteoarthritis was not service-connected 
because he had a history of injury to both knees in 1992 
after completion of service.

VA treatment records dated from February 2004 to February 
2009 included ongoing evaluation and treatment for left knee 
arthritis, including steroid injections in March and August 
2008.

In May 2008 the Veteran testified at a hearing before RO 
personnel that he was running and slipped on wet grass and 
"tore out [his] knee" during active service and "after 
that they got worse."  He stated that he received shots in 
his knee and was on crutches for a while during service, and 
he wore ace bandages for years.  The hearing officer asked 
the Veteran to clarify which knee he injured, and he 
responded that he "tore one real bad, and the other one was 
aching a lot, but I don't think I tore the other one quite so 
bad."  He stated that he was treated for both knees at 
Bethesda Hospital after the in-service injury.  His wife 
testified that they met in 1971 and described her 
observations of his knee problems.

In an August 2008 VA addendum to a treatment note, the 
Veteran and his wife asked for an examination of the left 
knee and indicated he was seeking increased VA compensation.  
They specifically wanted to know if the left knee had flexion 
less than 30 degrees.  The physician noted that the Veteran 
did have x-ray evidence of significant osteoarthritis of the 
left knee; flexion was to 100 degrees and extension was full 
(to zero degrees neutral).

In a VA joints examination report dated in February 2009, the 
Veteran stated that recently his left knee pain had been 
worse than in the right, and a steroid injection in March 
2008 provided good results, but was not beneficial in August 
2008 when it was repeated.  He stated that he last worked 
part-time two years ago driving a truck and delivering 
packages after previously retiring in 1995 as a security 
guard.  The report did not include any left knee x-ray 
findings or a diagnosis.  The examiner indicated that the 
claims folder had been requested but was not available for 
review.

The Board has considered the Veteran and his agent's 
contentions that he has a left knee disability as a result of 
active service, but finds that service connection for left 
knee arthritis is not warranted.

As an initial matter, the Board finds that the Veteran is 
competent to describe his pain symptomatology regarding his 
left knee arthritis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (holding that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation; in such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection).  
However, the Veteran and his agent's statements that he has a 
left knee disability due to military service are not credible 
because his service treatment records are entirely silent for 
any complaints, findings, or reference to any left knee 
problems.  In addition there are no complaints or findings of 
any left knee arthritis within one year of separation from 
service.

The Board considered statements from the Veteran and a buddy 
that he was treated at Bethesda hospital for a left knee 
injury after slipping on the grass around September 1969, but 
finds that these statements are not credible because the 
buddy acknowledged that he did not have a good memory, and 
the remaining seven years of service treatment records did 
not contain a single reference to any left knee problems.  In 
addition, the implication by the Veteran's agent that he had 
degenerative changes in his left knee during service is 
similarly not credible because the September 1972 treatment 
note that described degenerative changes referred to x-rays 
of the shoulder and "knee."  Again, he only complained of 
right knee problems.  Therefore, the Board finds that the 
Veteran and his agent's assertions in this regard do not 
constitute persuasive evidence in support of the claim.  
Moreover, the Board finds that there is no competent evidence 
of any left knee problems during military service or within a 
year of separation.

In conclusion, the Board but finds that service connection 
for left knee arthritis is not warranted because the first 
indication that the Veteran had a left knee disability is 
found in his private treatment records from Health Partners 
in June 1992 when he reported that he injured his left knee 
in April 1992, more than 15 years after separation from 
active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between service 
discharge and medical documentation of a claimed disability 
is evidence against a claim of service connection).  In the 
present case, there is no persuasive lay evidence or 
competent medical evidence of a nexus between any in-service 
injury and his current left knee arthritis.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  Therefore, service connection for left knee 
arthritis must be denied.

For the foregoing reasons, the claim for service connection 
for left knee arthritis must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of competent and persuasive evidence to 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Low Back Disorder

In a service treatment note dated in April 1971, the Veteran 
complained of back pain for three days.  It was noted that he 
had had, "illegible neck for duration, not improving".  No 
diagnosis was provided.  Additional service treatment records 
were silent for any complaints, findings, or reference to any 
back problems.  In a retirement report of medical history 
dated in September 1976, he denied any arthritis or recurrent 
back pain.  Clinical findings on physical examination of the 
spine were reported as normal.  

Post-service private and VA treatment records dated from May 
1980 to February 2009 were silent for any complaints, 
findings, or reference to any back problems.

In his September 2007 claim for service connection for a low 
back disorder, the Veteran stated that he was first treated 
for back pain in service and has had continuous back problems 
since then.

In a VA general medical examination report dated in November 
2007, the Veteran denied any specific back injury or trauma 
and noted only periodic lower back pain especially after 
night sleep.  He denied any treatment for his low back pain.  
In a VA lumbar spine x-ray report performed during the 
examination the impression was minimal degenerative changes 
of the lumbar spine.  Following a review of the claims folder 
and physical examination, the diagnosis was very moderate 
functional impairment of lumbosacral spine consistent mostly 
with fatigue after test repetition.  The examining physician 
opined that the Veteran's low back disorder was less likely 
than not a service-connected medical problem.

In May 2008 the Veteran testified at a hearing before RO 
personnel that he could not remember much about low back pain 
in service.  He recalled having pain while on a machine gun 
platoon overseas and having to walk 28 to 38 mile hikes.  He 
stated that his back ached "like crazy all the time."  He 
testified that after service he experienced a flare-up of 
pain every once in a while, especially early in the morning 
after waking.  He added that his back pain was "just 
killing" him when he got out of bed, but once he got up and 
moved around, his back felt better.

As an initial matter, the Board finds that the Veteran is 
competent to describe his pain symptomatology regarding his 
claimed low back disability.  Barr v. Nicholson, 21 Vet. App. 
303 (2007) (holding that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation; in such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection).  
However, his statements that he has experienced chronic low 
back pain since he was first treated in service are not 
credible.  

First, there is no evidence of chronic back problems in 
service; rather, he complained of back pain on one occasion 
in April 1971.  Second, nearly three decades of post-service 
private and VA treatment records do not contain a single 
complaint of any back problems.  Third, the first competent 
evidence of any low back disability was x-ray findings of 
minimal degenerative changes of the lumbar spine on VA 
examination in November 2007, more than 31 years after 
separation from service.  Finally, he testified in May 2008 
that he could not remember much about low back pain in 
service other than experiencing back pain after long walks; 
he also attributed post-service, occasional back pain flare-
ups to sleeping in his bed, indicating that the pain was 
better after getting up and moving around.  These findings 
together weigh heavily against any assertion of continuity of 
symptomatology after discharge required to support the claim 
for service connection for a low back disability.  38 C.F.R. 
§ 3.303(b).

The Board acknowledges that the November 2007 VA examiner's 
medical opinion that a very moderate functional impairment of 
the lumbosacral spine was less likely than not a service-
connected medical problem was not supported by an articulated 
medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 302-04 (2008) (holding that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion that contributes to the probative value to a 
medical opinion).  However, the Board finds that the omission 
is harmless error, and a remand for an additional VA medical 
opinion is not warranted.  The fact remains that while there 
may be competent evidence of a current disability (minimal 
degenerative changes of the lumbar spine found on VA x-ray 
examination in November 2007), there is no evidence 
establishing that an event, injury, or disease occurred in 
service or that arthritis of the lumbar spine manifested 
during the applicable presumptive period.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  
Therefore, the Board finds that remanding the claim would not 
result in any additional benefit to the Veteran, and will 
avoid remanding the claim.  Sabonis, 6 Vet. App. at 430.  

In conclusion, the Board but finds that service connection 
for a low back disorder is not warranted because the first 
indication that the Veteran had a low back disorder is found 
in a November 2007 VA general medical examination, more than 
31 years after separation from active service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  In the present case, there is 
no persuasive lay evidence or competent medical evidence of a 
nexus between any in-service injury or disease and his 
current low back disorder, described as minimal degenerative 
changes of the lumbar spine.  Hickson, 12 Vet. at 253; Pond, 
12 Vet. App. at 346.  Therefore, service connection for a low 
back disorder must be denied.

For the foregoing reasons, the claim for service connection 
for a low back disorder must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of competent and persuasive evidence to 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for left ear 
hearing loss; to this extent, the appeal is allowed.

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for left knee 
arthritis; to this extent, the appeal is allowed.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for left knee arthritis is 
denied.

Entitlement to service connection for a low back disorder is 
denied.




REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  

The Veteran contends that he is entitled to service 
connection for bilateral otitis media because he has 
continued to have fluid draining from his ears since he was 
first treated for otitis media during military service.

The Board finds that a remand is necessary to provide the 
Veteran with an additional VA ear disease examination and 
medical opinion.  

The Board notes that during a May 2008 hearing before RO 
personnel, the Veteran's agent referred to a VA treatment 
record dated February 13, 2002 in which the audiologist 
opined that "right hearing loss and tinnitus are due to the 
middle ear disease experienced during his military service."  
The Board has not located that record in the claims folder, 
and prior to the requested VA examination, the AMC/RO should 
attempt to locate that record and associate it with the 
claims file.

In a March 2009 VA ear diseases examination report, the 
examiner concluded that there was no evidence of otitis media 
currently, and therefore, the question of otitis media for 
which he was treated during service was not relevant.  
Unfortunately, the examiner did not clearly indicate whether 
he reviewed the claims file, nor did he include a complete 
medical history from the Veteran or comment on his extensive 
post-service treatment for (mostly) right ear otitis media, 
multiple tympanic membrane perforations, or three right ear 
tympanoplasties (in 1980, the early 1990s, and August 2001) 
reflected in private and VA treatment records.  The post-
operative diagnosis after the 2001 tympanoplasty was chronic 
right tympanic perforation with granulation tissue.  
Moreover, in a VA treatment record dated in November 2004, 
reported objective findings included right tympanic membrane 
with diffuse yellow-brown matter and scarring.  The 
impression was right tympanic membrane abnormality.  

Given the extensive post-service treatment for ear problems, 
three right ear surgical procedures, a possible VA medical 
opinion that right ear hearing loss and tinnitus were caused 
by in-service middle ear disease, and post-surgical objective 
evidence of a right tympanic membrane abnormality in 2004, 
the Board finds that an additional VA examination is 
warranted to take a "second look" for any right ear 
disorders in particular.  Therefore, the AMC/RO should 
schedule the Veteran for an additional VA ear diseases 
examination and medical opinion to determine whether he has 
any residuals of in-service otitis media.

The Veteran also contends that he is entitled to a TDIU 
rating, as his service-connected skin disorder, in 
particular, renders him unemployable.

His service-connected disabilities consist of chronic 
urticaria and idiopathic dermatographism rated as 60 percent 
disabling; tinnitus rated as 10 percent disabling; right knee 
arthritis rated as 10 percent disabling; degenerative change 
and bursitis, right shoulder, rated as 10 percent disabling; 
chronic sinusitis with related headaches rated as 10 percent 
disabling; and right ear hearing loss rated as 10 percent 
disabling.  The combined disability rating is 70 percent 
effective April 4, 2004.

Thus, the Veteran meets the rating criteria outlined above 
for consideration of a total rating under 38 C.F.R. § 
4.16(a), and the determinative issue is whether he is unable 
to secure and follow a substantially gainful occupation 
because of his service-connected disabilities.

In a VA general medical examination report dated in November 
2007, the examiner opined that with respect to the Veteran's 
multiple medical problems, he is unable to secure gainful 
employment, and his unemployability was determined to be 
close to 100 percent.  Unfortunately, from the examiner's 
report it appears that he may have considered nonservice-
connected disabilities such as low back pain, left knee 
arthritis, hyperlipidemia, a prostate intraepithelial 
neoplasm, cataract, dyspnea, and other disorders in rendering 
his opinion.  In addition, the report and medical opinion 
failed to address his service-connected skin disorder, rated 
as 60 percent disabling.  Therefore, the Board finds that an 
additional VA examination(s) and medical opinion is necessary 
to properly address the claim for a TDIU rating.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for otitis media, 
perforations of the tympanic membrane, or 
other ear disorders and his other 
service-connected disabilities.  Of 
particular interest is a VA treatment 
record dated February 13, 2002 and any VA 
treatment records from February 2009 to 
the present.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his agent are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran is provided the 
opportunity to obtain and submit those 
records for VA review.

2.  After all outstanding pertinent 
records have been obtained and associated 
with the claims file, the Veteran should 
be scheduled for a VA ear disease 
examination to evaluate the current 
nature and the etiology of his claimed 
bilateral otitis media disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the examiner 
for a review of the case.  A notation to 
the effect that this record review took 
place must be included in the report of 
the examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for Ear 
Disease, changed on April 30, 2007.  

Following a thorough review of the claims 
folder and interview and examination of 
the Veteran, the examiner should list all 
diagnosed ear disorders found on 
examination and is asked to provide a 
medical opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
ear disorder was directly caused or 
aggravated by military service, including 
in-service treatment for otitis media.  
The examiner is requested to provide an 
explanation as to whether it is typical 
for ear canals and tympanic membranes to 
appear normal and with no residual 
scarring status post three right 
tympanoplasties.  Sustainable reasons and 
bases (medical analysis and rationale) 
are to be included with any opinion, 
including a discussion of any alternative 
etiology of any right or left ear 
disorder.  

3.  After all outstanding pertinent 
records have been obtained and associated 
with the claims file and after the VA ear 
disease examination is completed, the 
AMC/RO should arrange for the Veteran to 
undergo a VA general medical examination 
to evaluate his employability.  This 
examination should determine the effect 
of the Veteran's service-connected 
disabilities on his employment.

Prior to the examination, the entire 
claims file and a copy of this remand 
must be made available to the physician 
performing the examination(s) for a 
review of the case.  A notation to the 
effect that this record review took place 
must be included in the report of the 
examiner.  The examination report(s) 
should include discussion of the 
Veteran's documented medical history and 
assertions, as well as an occupational 
and social history.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner(s) 
should set forth all 
evaluation/examination findings, along 
with the rationale for any conclusions 
reached.

The examiner(s) is(are) specifically 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's service-connected 
disabilities (chronic urticaria and 
idiopathic dermatographism, tinnitus, 
right knee arthritis, right shoulder 
degenerative change and bursitis, chronic 
sinusitis with related headaches, and 
right ear hearing loss) alone affect his 
employability without regard to his age 
or any nonservice-connected disorders.  A 
complete rationale for any opinion 
rendered must be included in the report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the Veteran and 
his agent should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


